Citation Nr: 0300623	
Decision Date: 01/13/03    Archive Date: 01/28/03

DOCKET NO.  99 21-229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Nashville, Tennessee


THE ISSUE

Entitlement to an increased disability rating for service-
connected dermatitis, right foot, left index finger and 
scrotum, currently rated as 10 percent disabling.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active duty service from November 1942 to 
April 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision by 
a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A notice of disagreement was received in 
February 1999, a statement of the case was issued in 
August 1999, and a substantive appeal was received in 
September 1999.  He testified at a Board hearing at the RO 
in August 2002.    


FINDING OF FACT

The veteran's service-connected dermatitis, right foot, 
left index finger and scrotum is manifested by constant 
itching and exudation, but no evidence of ulceration or 
extensive exfoliation or crusting; nor is there evidence 
that the service-connected dermatitis covers more than 40 
percent of the entire body or more than 40 percent of 
exposed areas, affected, or; constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period.  


CONCLUSION OF LAW

The criteria for entitlement to a disability rating of 30 
percent, but no higher, for the veteran's service-
connected dermatitis, right foot, left index finger and 
scrotum have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. Part 4, including §§  4.7, 
4.118 and Codes 7806 and 7817 (2002); 38 C.F.R. Part 4, 
including §§  4.7, 4.118 and Codes 7806 and 7817 (August 
30, 2002). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
This newly enacted legislation provides, among other 
things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of 
VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.  Where laws or 
regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement 
to increased rating.  The discussions in the rating 
decisions, statement of the case, and supplemental 
statement of the case have informed the claimant of the 
information and evidence necessary to warrant entitlement 
to the benefit sought.  Moreover, in a May 2001 letter and 
a May 2002 supplemental statement of the case, the veteran 
was effectively furnished notice of the types of evidence 
necessary to substantiate his claim as well as the types 
of evidence VA would assist him in obtaining.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
Board therefore finds that the notice requirements of the 
new law and regulation have been met.  

Furthermore, that there has been substantial compliance 
with the assistance provisions set forth in the new law 
and regulation.  The record in this case includes service 
medical records, VA medical records, VA examination report 
in September 1997 and May 2000, and private medical 
records and statements from Charles A. Mitchell, M.D., and 
Albert E. Hensel, III., M.D.  As the record shows that the 
veteran has been afforded VA examinations in connection 
with his claim, the requirements of 38 C.F.R. 
§ 3.159(c)(4) (2002) have been met.  No additional 
pertinent evidence has been identified by the claimant as 
relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist 
the claimant with the claim. 

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in 
the development of the claim and has notified the claimant 
of the information and evidence necessary to substantiate 
the claim.  Consequently, the case need not be referred to 
the claimant or the claimant's representative for further 
argument as the Board's consideration of the new law and 
new regulations in the first instance does not prejudice 
the claimant.  See generally Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992).  

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the 
new implementing regulation, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in 
a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be 
avoided).

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected dermatitis, right foot, 
left index finger and scrotum warrants a higher disability 
rating.  Disability ratings are determined by the 
application of the Schedule For Rating Disabilities, which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a 
question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  

In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  
However, where an increase in the level of a service-
connected disability is at issue, the primary concern is 
the present level of disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  

The veteran's service-connected dermatitis, right foot, 
left index finger and scrotum is currently rated as 10 
percent disabling pursuant to 38 C.F.R. § 4.118, 
Diagnostic Codes 7817 and 7806.  During the pendency of 
this appeal, VA issued new regulations for rating 
disabilities under Code 7806, which became effective 
August 30, 2002.  Where laws or regulations change after a 
claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary 
of Veterans Affairs to do otherwise and the Secretary has 
done so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
The Board notes, however, that consideration under the 
revised schedular criteria should not be undertaken before 
such criteria became effective.  The effective date rule 
contained in 38 U.S.C.A. § 5110(g) prevents the 
application of a later, liberalizing law to a claim prior 
to the effective date of the liberalizing law.  That is, 
for any date prior to August 30, 2002, neither the RO nor 
the Board could apply the revised rating schedule.  

Under the old criteria, dermatitis exfoliativa is rated 
under Code 7817.  Code 7817 is to be rated as for eczema 
under Code 7806.  A 10 percent rating is warranted under 
Code 7806 for eczema with exfoliation, exudation or 
itching, if involving an exposed surface or extensive 
area.  A 30 percent rating is warranted for eczema with 
exudation or itching constant, extensive lesions, or 
marked disfigurement.  Eczema with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant warrants a 50 
percent rating.

Unde the new criteria for 7806, a 10 percent rating is 
warranted for dermatitis or eczema that is at least 5 
percent, but less than 20 percent, of the entire body, or 
at least 5 percent, but less than 20 percent, of exposed 
areas affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
for a total duration of less than six weeks during the 
past 12-month period.  A 30 percent rating is warranted 
for 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or; systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of six weeks o more, but not 
constantly, during the past 12-month period.  More than 40 
percent of the entire body or more than 40 percent of 
exposed areas, affected, or; constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period warrants a 60 percent rating.   

Under the new criteria for 7817, a 30 percent rating is 
warranted for exfoliative dermatitis where there is any 
extent of involvement of the skin, and; systemic therapy 
such as therapeutic doses of corticosteroids, 
immunosuppressive retinoids, PUVA (psoralen with long-
waive ultraviolet-A light) or UVB (ultraviolet-B light) 
treatments, or electron beam therapy required for a total 
duration of less than six weeks during the past 12-month 
period.  Any extent of involvement of the skin, and; 
systemic therapy such as therapeutic doses of 
corticosteroids, immunosuppressive retinoids, PUVA 
(psoralen with long-waive ultraviolet-A light) or UVB 
(ultraviolet-B light) treatments, or electron beam therapy 
required for a total duration of six weeks or more, but 
not constantly, during the past 12-month period.  A 60 
percent rating is warranted where there is generalized 
involvement of the skin without systemic manifestations, 
and; constant or near-constant systemic therapy such as 
therapeutic doses of corticosteroids, immunosuppressive 
retinoids, PUVA (psoralen with long-waive ultraviolet-A 
light) or UVB (ultraviolet-B light) treatments, or 
electron beam therapy required during the past 12-month 
period. 

Upon review, VA medical records from February 1998 to 
January 2001, VA examination reports in September 1997 and 
May 2002, private medical records and statements from Dr. 
Hensel and Mitchell, and the veteran's statements and 
testimony from his August 2002 hearing demonstrate that 
the veteran complained of constant itching from the rashes 
located in his groin areas, chin, and near the ears.  
Specifically, VA examination report in September 1997 
noted that the veteran complained of itching in his crotch 
areas.  A private medical statement in June 1998 from Dr. 
Mitchell indicated that he had been treating the veteran 
for his itching on his face, ears, and inguinal folds 
since December 1997.  In a June 1998 statement, Dr. Hensel 
indicated that the veteran appears to have a continuously 
diffuse, itchy pruritic rash.  VA examination report in 
May 2000  indicated that the veteran was having some 
pruritus and frequent scratching during the examination, 
but no pain.  He complained that he has a rash all day and 
it wakes him at night.  He scratches constantly.  The May 
2000 examiner noted that examination revealed some 
crusting and a small amount of drainage in each area of 
the groin where the veteran had been scratching.             

The Board finds that the veteran's subjective complaints 
of constant itching are credible and medical records do in 
fact demonstrate that constant itching is a feature of his 
disability.  A 30 percent rating under Diagnostic Code 
7806 expressly covers constant exudation or itching, 
extensive lesions, or marked disfigurement.  As noted 
above, there is clear evidence of constant itching and 
evidence of exudation.  The Board therefore concludes that 
a 30 percent rating under the old criteria is warranted. 

However, there is no evidence of ulceration or extensive 
exfoliation or crusting due to the service-connected 
dermatitis, right foot, left index finger and scrotum to 
warrant a 50 percent rating under Code 7806 of the old 
criteria.  In fact, the May 2000 VA examination indicated 
that there was no ulceration or exfoliation.  While the 
May 2000 VA examiner noted that there was evidence of some 
crusting in both groins and near the ears, the Board does 
not find that some crusting in these areas rises to the 
level of extensive crusting.  Furthermore, while the May 
2000 VA examination noted some crusting on the arms, there 
is no objective medical evidence that the skin disability 
in the arms is related to his service-connected 
dermatitis, right foot, left index finger and scrotum.        
 
As for other diagnostic codes under the old criteria, 
there is no evidence of complete or exceptionally 
repugnant deformity of one side of face or marked or 
repugnant bilateral disfigurement to the head, face, or 
neck to warrant a 50 percent rating under Code 7800.  

A review of the evidence under the new criteria shows that 
the objective findings do not demonstrate that the 
veteran's service-connected dermatitis, right foot, left 
index finger and scrotum, covers more than 40 percent of 
the entire body or more than 40 percent of exposed areas, 
affected.  Furthermore, while the private medical records 
show that the veteran has received constant or near-
constant systemic therapy during the past 12-month period 
for his skin disabilities, it appears that the treatment 
was given in connection with his numerous actinic 
keratoses and seborrheic keratoses.  The actinic keratoses 
and seborrheic keratoses have not been found to be related 
to his service-connected dermatitis.  In fact, the May 
2000 VA examiner opined that he was unable to relate the 
actinic and seborrheic keratosis to his service-connected 
dermatitis.  As such, there is no basis to warrant a 60 
percent rating under Code 7806 of the new criteria, nor is 
there a basis to warrant a 60 percent rating under Code 
7817 of the new criteria.    

As for other diagnostic codes under the new criteria, 
there is no evidence of disfigurement of the head, face, 
or neck with visible or palpable tissue loss and either 
gross distortion or asymmetry of two features or paired 
sets of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with four or 
five characteristics of disfigurement to warrant a 50 
percent rating under Code 7800.  

The potential application of various provisions of Title 
38 of the Code of Federal Regulations have also been 
considered but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board finds that there has been no showing by the veteran 
that the service connected disorder has resulted in marked 
interference with employment or necessitated frequent 
periods of hospitalization.  Under these circumstances, 
the Board finds that the veteran has not demonstrated 
marked interference with employment so as to render 
impractical the application of the regular rating schedule 
standards.  In the absence of such factors, the Board 
finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a disability rating of 30 percent is 
warranted.  To this extent, the appeal is granted. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

